Opinion by
Kephart, J.,
The material change in the facts from the preceding case is that the injury occurred while the truck was being returned to the possession of the owner. Like the contract of hire in the previous case, the truck was sent daily from the owner’s garage to the person who hired it. At the end of the day it was returned to the owner's *55garage. The contract of bailment had its inception from the moment the truck was placed at the service of the hirer. That is when he started to use it in his business. He did not assume control of the operation of the car. That was a function apparently reserved to the appellant, but we need not discuss that feature of the case. Assuming for the purpose of this case that the sand company might be liable for anything that occurred between the time that the truck reached them and the time it departed for the owner’s place of business, and that the contract of bailment caused the bailee in possession or control of the chattel to be liable for the negligence of the driver, that contract of bailment ended the moment the truck was started on its return trip under orders from the owner; from the moment he started under that direction the relation of master and servant was resumed, conceding that it had been superseded when the car was in the use of the hirer, and the master was responsible for the acts of the servant. This is clearly the effect of the decision of Graham v. Henderson, 254 Pa. 137, and it is in line with the authorities that there must always be a return of the subject-matter of the bailment, and this return took place when the hirer told the driver of the truck he had no further use for him that day and sent him home. When he left in obedience to the owner’s direction to make the trip the truck was redelivered to the owner. We do not think that the court committed any substantial error in its charge as to the measure of damages. The loss of earnings was limited to three or four days. The instructions were not as full on this subject as they might have been, but the appellant had an opportunity to have them corrected. Not having done so, he cannot now complain.
The judgment of the court below is affirmed.